Per Curiam:
Mr. Thomas E. Garner appeals from his conviction by a Jackson County jury for driving while intoxicated. § 577.010, RSMo (2010 Supp.). The circuit court sentenced him, as a persistent offender, to thirty days of shock time, which he served, and to four years in the Department of Corrections, but suspended execution of sentence and placed him on probation for three years subject to certain conditions. For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).